Exhibit 10.43

 

 

NON-COMPETITION AGREEMENT

 

THIS NON-COMPETITION AGREEMENT dated as of November 23, 2018 (the “Agreement”)
is made and entered into by and between National Commerce Corporation (“NCOM”),
National Bank of Commerce (“NBC”) and CenterState Bank Corporation
(“CenterState”) and CenterState Bank, N.A. (“CenterState Bank”) and John H.
Holcomb, III (“Executive”). For purposes of this Agreement, references to NCOM,
NBC, CenterState and CenterState Bank collectively shall be the “Banking
Entities” or individually, a “Banking Entity.”

 

WHEREAS, as of the date of this Agreement, Executive is the Vice Chairman of
NCOM and Vice Chairman of the Board of NBC; and

  

WHEREAS, on November 23, 2018, CenterState and NCOM entered into an Agreement
and Plan of Merger (the “Merger Agreement”), pursuant to which, among other
things, NCOM will be merged with and into CenterState, with CenterState
continuing as the surviving company; and

 

WHEREAS, as part of the transactions contemplated by the Merger Agreement,
Executive has agreed to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties, intending to be legally
bound, hereby agree as follows:

 

 

1.

Covenants of Executive.

 

(a)      Non-competition. During the Restricted Period (as defined below),
Executive shall not, without the prior written consent of CenterState, either
directly or indirectly in any capacity, including but not limited to, as an
owner, employee, employer, operator, investor, independent contractor, agent,
stockholder, partner (general or limited), joint venturer, member, manager,
officer, director, consultant, organizer, franchisee, franchiser, adviser, or
co-worker, whether or not for compensation, enter into, conduct, participate or
engage in a Competing Business (as defined below) within the state of Alabama,
or the metropolitan statistical areas of Jacksonville, Orlando or Tampa, Florida
or the metropolitan statistical area of Atlanta, Georgia. For purposes of this
Agreement, “Competing Business” shall mean any person, firm, corporation or
other entity, in whatever form, that engaged or engages in the businesses in
which the Banking Entities and their respective affiliates engage, including,
but not limited to, the sale or servicing of banking and financial products and
services, including business and consumer lending, asset-based financing,
residential mortgage warehouse funding, factoring/accounts receivable management
services, equipment financing, commercial and residential mortgage lending and
brokerage, deposit services (including municipal deposit services) and trade
financing, sale of annuities, life and health insurance products, title
insurance services, real estate investment trusts, investment advisory services
and correspondent banking services; provided that it shall not be a violation of
this provision for Executive to have a less than 5.0% ownership interest in any
such institution or holding company as a passive investor.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Non-solicitation of Employees. During the Restricted Period, Executive
shall not, without the written consent of CenterState and CenterState Bank,
either directly or indirectly, induce any employee of any of the Banking
Entities or their affiliates to terminate his or her employment or engagement
with any Banking Entity or their affiliates.

 

(c)     Non-solicitation of Customers. During the Restricted Period, Executive
shall not solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any client, customer or other
business relation (whether current or prospective client, customer or business
relation) of any Banking Entity or any of its respective affiliates, (i) to
terminate an existing business or commercial relationship with any Banking
Entity or any of such affiliates or (ii) to reduce the amount of business that
any client, customer or other business relation has customarily done or
contemplates doing with any Banking Entity or any of such affiliate, whether or
not the relationship between the Banking Entity or such affiliate and such
client, customer, or other business relation was originally established, in
whole or in part, through Executive’s efforts, or in any way interfere with the
relationship between any such client, customer, or business relation, on the one
hand, and any Banking Entity or any such affiliate, on the other hand. For
purposes of this Section 1(c), a prospective client, customer or business
relation means persons, firms, companies or corporations (including any
subsidiaries, parents, franchisees, partners and/or joint ventures of the same)
solicited by or on behalf of any Banking Entity or any of their respective
affiliates, employees, directors or representatives within one year prior to the
Effective Time (as defined in the Merger Agreement).

 

(d)     Definition of Restricted Period. For purposes of this Agreement, the
“Restricted Period” shall mean the period commencing at the Effective Time and
continuing for 24 months thereafter.

 

2.       Confidentiality. Executive covenants and agrees to keep strictly
confidential and not to reveal to any person any Confidential Information of any
nature concerning the Banking Entities, or any of their affiliates. For this
purpose, the term “Confidential Information” means any information and data,
including intangible, electronic or other form, of the Banking Entities
identified as confidential or proprietary or is or would be understood to be
confidential by the nature of the information, and includes, but is not limited
to, any information relating to the Banking Entities, and their affiliates
and/or any third party with which any Banking Entity is engaging or has engaged
in business transactions, all forms and types of financial and business
information, tax information and analyses, processes, formulae, inventions,
ideas, know-how, studies, findings, software, research and development (in
whatever stage), business plans or strategies, methods of doing business, sales
or marketing methods, customer information, including “Nonpublic Personal
Information” as that term is used in the Gramm-Leach-Bliley Act of 1999 and
implementing regulations and guidelines issued thereunder, employee information,
loan and deposit information, financing plans, forecasts and supplier
information, as well as any and all reports, analyses, compilations, memoranda,
notes, studies or other documents or records or electronic media that contain or
otherwise reflect or are generated from Confidential Information. Confidential
Information does not include information that: (i) is in the public domain or
thereafter enters the public domain through no wrongful act or omission of
Executive or the Banking Entities, (ii) is already known by the Executive at the
time of disclosure and such information is not otherwise subject to
confidentiality obligations; (iii) is received from a third party who, to
Executive’s knowledge, may disclose such information without violation of any
confidentiality obligation; or (iv) is independently developed by the Executive
without reference to Confidential Information. This obligation shall survive the
expiration or termination of Executive’s obligations under this Agreement.
Notwithstanding the foregoing, Executive understands that nothing contained in
this Agreement limits Executive’s ability to file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission, or any other federal, state or local
governmental agency or commission (“Government Agencies”). Executive further
understands that this Agreement does not limit Executive’s ability to
communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to any
Banking Entity related to the possible securities law violation. This Agreement
does not limit Executive’s right to receive any resulting monetary award for
information provided to any Government Agency.

 

2

--------------------------------------------------------------------------------

 

 

3.       Consideration. In consideration of the severance payment or benefits
that Executive may be entitled to receive under his employment agreement with
NCOM and NBC dated November 27, 2017 (the “Employment Agreement”) and an
additional payment of $750,000, Executive hereby agrees to be subject to the
covenants set forth in Sections 1 and 2 hereof.

 

4.      Acknowledgment. Executive agrees and acknowledges that: (i)  this
Agreement is ancillary to the Merger Agreement; (ii) the provisions hereof are
reasonable and necessary to protect the legitimate business interests of
CenterState and CenterState Bank from and after the Effective Time; (iii) the
breach of this Agreement by Executive will result in irreparable harm to
CenterState and the CenterState Bank; and (iv) Executive will not be subject to
undue hardship by reason of his full compliance with the terms and conditions of
Sections 1 and 2 of this Agreement or CenterState’s or CenterState Bank’s
enforcement thereof.

 

5.       Remedies. In the event of a breach or threatened breach by Executive of
Sections 1 or 2 of this Agreement, Executive hereby consents and agrees that
CenterState and/or CenterState Bank shall be entitled to seek, in addition to
other available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach, without bond, from any court of
competent jurisdiction in accordance with Section 6(d) below. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.

  

 

6.

Miscellaneous.

 

(a)     Non-Assignability.  This Agreement may not be assigned by Executive.

 

(b)     Binding on Successors and Assigns.  This Agreement shall inure to the
benefit of and bind the respective successors and permitted assigns of the
parties hereto.  Except as otherwise expressly provided herein, nothing
expressed or referred to in this Agreement is intended or shall be construed to
give any person other than the parties to this Agreement or their respective
successors or permitted assigns any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein, it
being the intention of the parties to this Agreement that this Agreement shall
be for the sole and exclusive benefit of such parties or such successors and
assigns and not for the benefit of any other person. 

 

3

--------------------------------------------------------------------------------

 

 

(c)     Entire Agreement.  This Agreement, along with any agreements referenced
herein, contains the entire and complete agreement among the parties with
respect to the subject matter hereof, and supersede any prior or contemporaneous
arrangements, agreements or understandings among the parties, written or oral,
express or implied, that may have related to the subject matter hereof.  This
Agreement may be amended only by a written instrument duly executed by the
parties. In the event of any inconsistencies between any provision of this
Agreement and the Employment Agreement, the provision of this Agreement shall
prevail.

 

(d)     Governing Law.  This Agreement shall in all respects be interpreted,
enforced, and governed under the laws of the State of Florida, without regard to
conflict-of-laws provisions.  Any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a state or federal court
located in the State of Florida. The parties hereby irrevocably submit to the
exclusive jurisdiction of such courts and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue.

 

(e)     Notices.  Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):

 

If to CenterState or CenterState Bank

 

CenterState Bank, N.A.
1101 First Street South, Suite 200
Winter Haven, FL 33880

Attention: John C Corbett, President & Chief Executive Officer

 

With a copy to: Beth DeSimone, General Counsel, at the same address.

 

If to Executive, to the most recent address on file with CenterState 

 

(f)         Severability.  Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, then such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein. 

 

4

--------------------------------------------------------------------------------

 

 

(g)        Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed to be an original copy of this
Agreement and all of which together will be deemed to constitute one and the
same agreement. 

 

7.        Effective Date. This Agreement shall be effective as of the earlier
of: (1) the Effective Time; or (2) the date on which Executive receives any
severance under his Employment Agreement and shall extend for the Restricted
Period. The confidentiality provisions of Section 2 shall survive
indefinitely.   In the event the Merger Agreement is terminated for any reason
before such time, this Agreement shall be deemed null and void ab initio.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  CENTERSTATE BANK CORPORATION             By: /s/ John C. Corbett             
Name: John C. Corbett       Title:    President & CEO                      
CENTERSTATE BANK, N.A.                     By: /s/ John C. Corbett             
Name: John C. Corbett      Title:   President & CEO                      
NATIONAL COMMERCE CORP                     By: /s/ Richard Murray, IV          
    Name: Richard Murray, IV      Title:  Chairman and CEO                    
NATIONAL BANK OF COMMERCE                     By: /s/ Richard Murray, IV        
      Name: Richard Murray, IV      Title:  Chairman and CEO                    

EXECUTIVE

                /s/ John H. Holcomb, III     John H. Holcomb, III  

 

6